                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

TUNC URAZ,

                      Plaintiff,                   Case No. 1:19-cv-223
v.                                                 Honorable Paul L. Maloney
MICHIGAN STATE UNIVERSITY
BOARD OF TRUSTEES et al.,

                      Defendants.
____________________________/

                                        JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s claim under the FMLA against Defendant

Michigan State University Board of Trustees is DISMISSED WITH PREJUDICE as frivolous,

pursuant to 28 U.S.C. §§ 1915(e) and 1915A, because Defendant is immune from suit in federal

court.

              IT IS FURTHER ORDERED that Plaintiff’s claim under the FMLA against the

other Defendants and his claim under the LMRA against all Defendants are DISMISSED WITH

PREJUDICE for failure to state a claim, pursuant to 28 U.S.C. §§ 1915(e) and 1915A.

              IT IS FURTHER ORDERED that Plaintiff’s claims arising under state law, if

any, are DISMISSED WITHOUT PREJUDICE because the Court declines to exercise

supplemental jurisdiction over them.



Dated:   June 12, 2019                             /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
